UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to 0-16438 (Commission File Number) NATIONAL TECHNICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) California 95-4134955 (State of incorporation) (I.R.S. Employer Identification No.) 24007 Ventura Boulevard, Suite 200, Calabasas, California (Address of principal executive offices) (818) 591-0776 (Registrant's telephone number, including area code) (Zip code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232,405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “ large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YESoNOx The number of shares of common stock, no par value, outstanding as of September 8, 2010 was 10,099,289. NATIONAL TECHNICAL SYSTEMS, INC.AND SUBSIDIARIES Index PARTI. FINANCIAL INFORMATION Page No. Item 1. Financial Statements: Consolidated Balance Sheets as of July 31, 2010 (unaudited) and January 31, 2010 3 Unaudited Consolidated Statements of Income For the Six Months Ended July 31, 2010 and 2009 4 Unaudited Consolidated Statements of Income For the Three Months Ended July 31, 2010 and 2009 5 Unaudited Consolidated Statements of Cash Flows For the Six Months Ended July 31, 2010 and 2009 6 Notes to the Unaudited Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PARTII. OTHER INFORMATION & SIGNATURE Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signature 20 2 Index PART I – FINANCIAL ITEM 1. FINANCIAL STATEMENTS NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Consolidated Balance Sheets At July 31, At January 31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Investments Accounts receivable, less allowance for doubtful accounts of $865,000 at July 31, 2010 and$1,000,000 at January 31, 2010 Income taxes receivable Inventories, net Deferred income taxes Prepaid expenses Total current assets Property, plant and equipment, at cost Less: accumulated depreciation ) ) Net property, plant and equipment Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Income taxes payable - Deferred income Current installments of long-term debt Total current liabilities Long-term debt, excluding current installments Deferred income taxes Deferred compensation Commitments and contingencies SHAREHOLDERS' EQUITY: Preferred stock, no par value, 2,000,000 shares authorized; none issued - - Common stock, no par value.Authorized, 20,000,000 shares; issued and outstanding, 10,036,000 as of July 31, 2010 and9,449,000 as of January 31, 2010 Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Noncontrolling interests Total equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See accompanying notes. 3 Index NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Income for Six Months Ended July 31, 2010 and 2009 Net revenues $ $ Cost of sales Gross profit Selling, general and administrative expense Equity loss from non-consolidated subsidiary Operating income Other income (expense): Interest expense, net ) ) Other income, net Total other income (expense), net ) Income before income taxes and noncontrolling interests Income taxes Income before noncontrolling interests Net (income) loss attributable to noncontrolling interests ) ) Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding Dilutive effect of stock options and nonvested shares Weighted average common shares outstanding, assuming dilution Cash dividends per common share $ $ See accompanying notes. 4 Index NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Income for the Three Months Ended July 31, 2010 and 2009 Net revenues $ $ Cost of sales Gross profit Selling, general and administrative expense Equity loss from non-consolidated subsidiary Operating income Other income (expense): Interest expense, net ) ) Other income, net Total other expense, net ) ) Income before income taxes and noncontrolling interests Income taxes Income before noncontrolling interests Net (income) loss attributable to noncontrolling interests ) ) Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average common shares outstanding Dilutive effect of stock options and nonvested shares Weighted average common shares outstanding, assuming dilution Dividend per common share Cash $ $ See accompanying notes. 5 Index NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Unaudited Consolidated Statements of Cash Flows for the Six Months Ended July 31, 2010 and 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Bad debt (recoveries) write-offs, net ) Gain on sale of assets ) - Loss on retirement of assets Gain on investments ) ) Life insurance premium Undistributed earnings of affiliate Deferred income taxes ) ) Share based compensation Tax benefit from stock options exercised - Changes in operating assets and liabilities (net of acquisitions): Accounts receivable ) Inventories ) ) Prepaid expenses ) ) Other assets and intangibles Accounts payable ) Accrued expenses ) Income taxes payable ) Deferred income Deferred compensation ) Income taxes receivable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Investment in life insurance ) ) Proceeds from sale of life insurance - Acquisitions of businesses, USTL and Elliott earn-out payments ) ) Proceeds from sale of property - Investment in retirement funds ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from current and long-term debt Repayments of current and long-term debt ) ) Net cash dividends paid by NQA, Inc. ) - Cash dividends paid ) ) Proceeds from stock options exercised - Common stock repurchase - ) Net cash used by financing activities ) ) Effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents ) ) Beginning cash and cash equivalents balance ENDING CASH BALANCE $ $ See accompanying notes. 6 Index NATIONAL TECHNICAL SYSTEMS, INC. AND SUBSIDIARIES Notes to the Unaudited Consolidated Financial Statements 1. Basis of Presentation The consolidated financial statements include the accounts of National Technical Systems, Inc. (“NTS” or the “Company”) and its majority-owned or otherwise controlled subsidiaries. In accordance with authoritative guidance released by the Financial Accounting Standards Board (“FASB”) clarifying that a noncontrolling interest held by others in a subsidiary is to be part of the equity of the controlling group and is to be reported on the balance sheet within the equity section as a distinct item separate from the Company’s equity, minority interests have been re-captioned to noncontrolling interests and reported separately on the balance sheet. All significant intercompany accounts and transactions have been eliminated. Investments in entities in which the Company can exercise significant influence, but does not own a majority equity interest or otherwise control, are accounted for using the equity method and are included as investments in equity interests on the consolidated balance sheets.These statements should not be construed as representing pro rata results of the Company’s fiscal year ending January 31, 2011 and should be read in conjunction with the financial statements and notes thereto included in the Company's Form 10-K for the year ended January 31, 2010. The statements presented as of July 31, 2010 and for the three and six months ended July 31, 2010 and 2009 are unaudited. In management's opinion, all adjustments have been made to present fairly the results of such unaudited interim periods. All such adjustments are of a normal recurring nature. 2. Income Taxes Income taxes for the interim periods are computed using the effective tax rates estimated to be applicable for the full fiscal year, as adjusted for any discrete taxable events that occur during the period. The Company files income tax returns in the United States (“U.S.”) on a federal basis and in many U.S.state and foreign jurisdictions. Certain tax years remain open to examination by the major taxing jurisdictions to which the Company is subject. The Company does not anticipate that its total unrecognized tax benefits or obligations will significantly change due to the settlement of examinations or the expiration of statutes of limitation during the next twelve months. 3.Comprehensive Income (Loss) Accumulated other comprehensive income (loss) on the Company’s consolidated balance sheets consists of cumulative equity adjustments from foreign currency translation and unrealized gains or losses on marketable securities.During the six months ended July 31, 2010, total comprehensive income was $4,495,000 which includes foreign currency translation gain of $44,000.During the six months ended July 31, 2009, total comprehensive income was $1,400,000 which includes foreign currency translation gain of $18,000. 4. Inventories Inventories consist of accumulated costs applicable to uncompleted contracts and are stated at actual cost which is not in excess of estimated net realizable value. 5. Noncontrolling Interests Noncontrolling interest in the Company’s NQA, Inc. subsidiary is a result of 50% of the stock of NQA, Inc. being issued to Ascertiva Group Limited formerly NICEIC Group Limited (“NICEIC, Ltd.”).Profits and losses are allocated 50.1% to NTS, and 49.9% to Ascertiva Group Limited. 6. Earnings Per Share Basic earnings per share have been computed using the weighted average number of shares of common stock outstanding during the year. Basic earnings per share exclude any dilutive effects of options, warrants, non-vested restricted shares and convertible securities. 7. Intangible Assets The following table summarizes the Company’s intangible assets: 7 Index As of July 31, 2010and January 31, 2010, the Company had the following acquired intangible assets: July 31, 2010 January 31, 2010 Gross Carrying Amount Accum. Amort. Net Carrying Amount Estimated Useful Life Gross Carrying Amount Accum. Amort. Net Carrying Amount Estimated Useful Life Intangible assets subject to amortization: Covenants not to compete $ $ $ 3-10 years $ $ $ 3-10 years Customer relationships 3-15 years 3-15 years Accreditations and certifications 5 years 5 years Trademarks and tradenames 3 years 3 years Total $ Intangible assets not subject to amortization: Goodwill $ $ Trademarks and tradenames Total $ $ 8. Employee Equity Incentive Plans The Company has two employee incentive stock option plans: the “2002 stock option plan” and the “2006 equity incentive plan.” The 2006 equity incentive plan replaced the 2002 stock option plan, which was terminated early and no further options will be granted under it. Additional information with respect to the option plans as of July 31, 2010 is as follows: Shares Weighted Avg. Exercise Price Weighted Avg. Remaining Contract Life in years Aggregate Intrinsic Value Outstanding at January 31, 2010 $ Granted - - Exercised ) Canceled, forfeited or expired ) Outstanding at July 31, 2010 $ $ Exercisable at July 31,2010 $ $ For the three months ended July 31, 2009, potentially dilutive securities representing approximately30,417 shares of common stock, were excluded from the computation of diluted earnings per share because their effect would have been anti-dilutive.No such dilutive securities were outstanding as of July 31, 2010. Compensation expense related to stock options was $17,000 for the six months ended July 31, 2009. No similar expense was incurred during the six months ended July 31, 2010 and as of July 31, 2010, there was no unamortized stock-based compensation expense related to unvested stock options. The Company’s non-vested restricted shares, which were part of the 2006 Equity Incentive Plan, vest at 25% per year commencing with the first anniversary of the grant date. Compensation expense, representing the fair market value of the shares at the date of grant, net of assumptions regarding estimated future forfeitures, is charged to earnings over the vesting period.Compensation expense included in general and administrative expenses in the Company’s consolidated statement of income, relating to these grants was $152,000 for the six months ended July 31, 2010.As of July 31, 2010, 157,000 non-vested shares were outstanding at a weighted average grant date value of $4.95. As of July 31, 2010, there was $698,000 of unamortized stock-based compensation cost related to unvested shares which is expected to be recognized over a remaining period of 48 months. The Company recognized $165,000 in compensation expense related to the issuance of common stock for services rendered in the first quarter. 8 Index 9. Fair Value Measurement The accounting standard for fair value establishes a framework for measuring fair value and requires disclosures about fair value measurements by establishing a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1 measurements) and lowest priority to unobservable inputs (Level3 measurements). The three levels of the fair value hierarchy are described below: Basis of Fair Value Measurement at Reporting Date Using Level1 Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. Level2 Inputs reflect quoted prices for identical assets or liabilities in markets that are not active; quoted prices for similar assets or liabilities in active markets; inputs other than quoted prices that are observable for the asset or the liability; or inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level3 Unobservable inputs reflecting the Company’s own assumptions incorporated in valuation techniques used to determine fair value. These assumptions are required to be consistent with market participant assumptions that are reasonably available. The following inputs were used to determine the fair value of the Company’s investment securities and contingent consideration obligations at July 31, 2010: Total (Level1) (Level2) (Level3) SERP investment in mutual funds $ $ $
